Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1 and 11, in part 2) “stirring and extracting at 200 C - 800 twice” is vague and ambiguous since it is unclear whether the stirring and extracting definitively concerns stirring and extracting of the powder to which the ethanol solution is added and whether “extracting…twice” concerns separate periods of contacting powder with solution or concerns the same or different volumes of added solution.
Similarly, in claims 3 and 4, “stirred and extracted at 600 C for 1 hour twice” is vague and ambiguous since it is unclear whether “extracting…twice” concerns separate periods of contacting powder to the same or different volumes of added solution.
In claim 6, “the crude extract has” should be “the crude extract having” for grammatical clarity.
In claim 12, the claim dependency of “claim 111” is an apparent typographical error and should apparently be “claim 11”.
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 1 and 11 would distinguish in view of recitation of a method for preparing Hovenia dulcis Thunb extract rich in dihydromyricetin consisting of the combination of sequential steps of crushing seeds of the material to obtain a powder, adding of ethanol solution in an excess amount relative to the powder followed by stirring and extracting at 20-80 or 60 degrees C twice, filtering to obtain an extract solution, concentrating the solution by evaporation under reduced pressure to obtain a crude extract having solid content of 10-40% or 20%, placing the extract at -20 to 8 degrees C or specifically at 0 degrees C for 0.5-12 hours, centrifuging the crude extract to obtain a supernatant and then spray-drying the supernatant to obtain the Hovenia dulcis Thunb extract.  
More specifically, claim 1 is deemed to distinguish in view of the recited extraction temperature being at 20-80 or 60 degrees C and the temperature of the extract being maintained at a lower, cooled value of -20 to 8 degrees or 0 degrees C following evaporation and preceding centrifuging and spray drying. 
The closest prior art concerning synthesis and obtaining of Hovenia dulcis Thunb extracts is deemed to constitute Zhang et al Patent publication CN101336987 (Zhang ‘987), Zhang et al Patent publication CN101007797 (Zhang ‘797), Guo patent publication CN109170398, Yuan et al patent publication CN 110201012,  and respective corresponding accompanying translated abstracts, Lin et al Patent publication CN101455354, as well as a Non-Patent Literature publication by Yoo et al entitled “Recovery and pre-purification of (+)- dihydromyricetin from Hovenia dulcis, which are all made of record with this Office Action.
These patent publications and corresponding translated Abstracts and the Yoo et al publication cumulatively teach preparing Hovenia dulcis Thunb extract by a combination of method steps consisting or comprising crushing of seeds to obtain a powder, solvent extracting of the powder by stirring and addition of ethanol or other alcohol-containing solution, filtering to obtain an extract solution, concentration or drying such as by evaporation to obtain a crude extract of increased solids content, centrifuging the extract to obtain a supernatant and then spray drying, and/or applying other drying steps to obtain the extract which is enriched in dihydromyricetin. 
However, the prior art teaches temperatures of the crude extract following solvent extraction, filtration and optionally, evaporation, maintained at room temperatures or at elevated temperatures, prior to the centrifugation and applying of spray drying or other further drying steps, and thus teaches away from the claimed maintaining of extract following solvent extraction and filtration and preceding centrifugation being at low temperatures such as those claimed. The combination of method steps thus results in an extract having good water solubility, and being clear and translucent, having relatively lower turbidity and higher dihydromyricetin content than in the prior art. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
12/12/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778